Case 7:19-mj-02386 Document1 Filed on 10/04/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT  ‘SoanSitigepistiet Court

 

er District of Texas
for the PILED
Southern District of Texas OCT - 4 29's
United States of America ) David J. Bradley, Cleric
Vv. )
az es ) Case No. AA - 74- 2386-1
Stacy Elizabeth Bth# Escobar )
YOB: 1999 CITIZENSHIP: United States
Defendant(s)
CRIMINAL COMPLAINT

L, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of October 03, 2019 in the county of -___ Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21U.S.C. § 952 did knowingly and intentionally import with the intent to distripute approximately

.23.76 kilograms of methamphetamine, a Schedule II controlled substance, and
approximately 2.6 kilograms of heroin, a Schedule | controlled substance.

21 U.S.C. § 841 did knowingly and intentionally possess with the intent to distribute
approximately 23.76 kilograms of methamphetamine, a Schedule II controlled
substance, and approximately 2.6 kilograms of heroin, a Schedule | controlled
substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

   

 

i if |
signature

yd eu tgs can yh

[ 0 -& -[ 4 Brian Bagnoli, U.S. H.S.I. Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: Choker $Y, Zo/ f CTS Or 7
Zz a! / O an, Judge's signature

City and state: McAllen, Texas U.S. Magistrate Judge Peter Ormsby

Printed name and title

 
Case 7:19-mj-02386 Document 1 Filed on 10/04/19 in TXSD Page 2 of 2

Attachment “A”

On October 03, 2019, Department of Homeland Security (DHS), Homeland Security
Investigations (HSI), McAllen, Texas Office received information from Customs and Border
Protection (CBP), Office of Field Operations (OFO) at the Hidalgo, Texas Port of Entry (POE),
in reference to the seizure of approximately 23.76 kg of methamphetamine and approximately
2.6 kilograms of heroin, which were found in the muffler of a vehicle making entry into the

United States from Mexico. The driver and sole occupant of the vehicle was identified as Stacy
Elizabeth DIAZ Escobar.

CBP Officer L. Villareal stated the vehicle, driven by DIAZ, arrived at the primary inspection
lane at approximately 1130 hours. CBP Officer Villareal advised DIAZ stated the vehicle .
belonged to her and she was returning from visiting her family in Mexico. CBP Officer Villareal
referred the vehicle to the secondary inspection lanes. Once at secondary inspection, narcotics
were located in a package hidden within the muffler in the vehicle containing a substance that
field tested positive for characteristics of methamphetamine. While extracting the substance from
the package, two smaller packages were found inside the larger package. The two smaller
packages contained a substance that field tested positive for characteristics of heroin.

HSI McAllen Special Agent responded to assist in the investigation. During a post Miranda
interview of DIAZ, DIAZ stated she arrived in Reynosa, Mexico the morning of October 3,
2019. DIAZ stated she went to a residence in Reynosa, Mexico where she retrieved a Ford F-150
to drive to Houston. DIAZ stated she believed the individual at the residence was involved in
criminal activity. DIAZ stated she had a feeling that something was in the truck. DIAZ stated
that in the back of her mind, she knew the car had drugs. DIAZ stated she was supposed to drop
the truck off at a store in Houston.
